PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16/218926
Filing Date: December 13, 2018
Appellant(s): Clayton Kunz et al.



__________________
Scott Wolinsky (Reg. No. 46,413)
For Appellant









EXAMINER’S ANSWER
This is in response to the appeal brief filed May 12, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 24, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-9, 13, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Elie et al., US 20170293814 A1, in view of Fujimoto, US 20200079367 A1.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Elie et al., US 20170293814 A1, in view of Fujimoto US 20200079367 A1, and further in view of Stephens et al., US 20170320493 A1.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Elie et al., US 20170293814 A1, in view of Fujimoto US 20200079367 A1, and further in view of Ishigami et al., US 20160203376 A1.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Elie et al., US 20170293814 A1, in view of Fujimoto US 20200079367 A1, in view of Ishigami et al., US 20160203376 A1, and further in view of Stephens et al., US 20170320493 A1.

(2) Response to Argument
A.	Independent claim 1 rejection under 35 U.S.C. 103
1.	Appellant argues claim 1 is not obvious over the cited references, Elie et al., US 20170293814 A1, and Fujimoto, US 20200079367 A1, hereinafter referred to as Elie, and Fujimoto, respectively, specifically, Appellant argues Elie and Fujimoto fails to disclose the feature of “sensor data” that is generated by a LIDAR sensor “based on which signals transmitted by the LIDAR sensor are reflected back to the LIDAR sensor.” 
Appellant argues the combination of Elie and Fujimoto fails to disclose the above claim features because Appellant asserts Elie discloses using a camera and a flash to identify the presence of a substance on a roadway which does not correspond to the claimed signals that are transmitted and reflected by a LIDAR sensor. 
Examiner respectfully disagrees. The claimed invention and combined invention of Elie and Fujimoto are conceptually indistinguishable, because both are directed to emitting electromagnetic radiation and detecting the reflection of the emitted electromagnetic radiation to identify substances on a roadway. The only difference is that the claimed invention uses LIDAR whereas the primary reference uses infrared light. The claimed invention and the disclosed invention are conceptually indistinguishable because both are directed to identifying standing water (and other roadway substances) in the vicinity of a vehicle by identifying dark spots in received sensor data that is reflected back to a vehicle, whether LIDAR based or infrared. 
Modifying the invention of Elie and Fujimoto to include the feature of LIDAR would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a multitude of reasons. First, LIDAR routinely uses infrared as a basis for imaging objects like the surroundings of a vehicle. Additionally, Elie discloses the infrared emitting structure may be a diode laser (See at least ¶14 of Elie). Lastly, LIDAR is routinely listed as one of a known set of sensors for detecting the surroundings of a vehicle. It is so common that Appellant’s own Specification lists the common sensors known for detecting the surroundings of a vehicle (See at least Background of Appellant’s Specification regarding perception sensors). Given the ubiquity of LIDAR in the vehicle control arts, a person of ordinary skill in the art would recognize LIDAR is a reasonable substitute for the sensor arrangement of the prior art as substituting it for the infrared elements of Elie does not materially change the purpose of Elie which is to identify standing water based on dark spots in received sensor data reflected back to a vehicle. 
It would additionally have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elie and Fujimoto and include the feature of LIDAR given the significant overlap between the claimed invention and the infrared system of Elie and because merely substituting one vehicle surroundings sensor for another yields predictable results. In this instance, the predictable result is identifying the presence of a substance on a roadway based on identifying dark spots in sensor data due to the changes in reflection of electromagnetic radiation due to inherent qualities of a roadway surface versus a substance on a roadway.
For at least the above reasons, modifying the prior art to include LIDAR as claimed is obvious under 35 U.S.C. 103.
2.	Appellant argues claims 1 is not obvious over the cited references, Elie et al., US 20170293814 A1, and Fujimoto, US 20200079367 A1, hereinafter referred to as Elie, and Fujimoto, respectively, specifically, Appellant argues Elie and Fujimoto fails to disclose the feature of using “the sensor data” as a basis for identifying an area of standing water proximate the vehicle.
Appellant argues since Elie and Fujimoto fails to disclose using LIDAR the combination of Elie and Fujimoto also fails to disclose using the LIDAR sensor data as a basis for identifying an area of standing water proximate the vehicle.
Examiner respectfully disagrees. As discussed above, modifying the prior art to include LIDAR is obvious under 35 U.S.C. 103. Additionally, Elie explicitly discloses identifying water proximate a vehicle on the basis of sensor data (Output indication of presence of substance – See at least Abstract; Depth map indicating location of standing water – See at least ¶29 and Fig. 4).
For at least the above reasons, modifying the prior art to include LIDAR as a basis for identifying an area of standing water proximate the vehicle as claimed is obvious under 35 U.S.C. 103.

3.	Appellant argues claims 1 is not obvious over the cited references, Elie et al., US 20170293814 A1, and Fujimoto, US 20200079367 A1, hereinafter referred to as Elie, and Fujimoto, respectively, specifically, Appellant argues Elie and Fujimoto fails to disclose the feature of “generating, by the one or more processors, based on the determining an indication of where the area of standing water is located.”
Appellant argues the outstanding Final Rejection fails to address how the cited art renders obvious the claimed generating, by the one or more processors, based on the determining an indication of where the area of standing water is located.
Examiner respectfully disagrees. As to the relationship of the claimed generating step and the claimed determining step, Appellant appears to argue the nature of a rejection under 35 U.S.C. 103 which is to modify the disclosure of one reference with the teaching of another reference. The basis of the present rejection under 35 U.S.C. 103 is combining the concepts of each reference, notably, taking the identification of standing water using surroundings sensors disclosed by Elie and combining it with the teaching of Fujimoto which is to identify roadway features/obstacles by using map information. The motivation to combine the disclosure of Elie with the teaching of Fujimoto confers the advantage of increasing confidence of detecting the presence of objects/obstacles in an environment by supplementing sensed information from surroundings sensors with stored map information to confirm the presence of an object/obstacle.
For at least the above reasons, the claimed generating based on the claimed determining is obvious in light of Elie and Fujimoto under 35 U.S.C. 103.

4. 	Appellant argues claims 1 is not obvious over the cited references, Elie et al., US 20170293814 A1, and Fujimoto, US 20200079367 A1, hereinafter referred to as Elie, and Fujimoto, respectively, specifically, Appellant argues Elie and Fujimoto fails to disclose the feature of “determining, by the one or more processors, that the area of standing water corresponds to one or more of the road surface locations in the map information.”
Appellant argues Examiner has misquoted the claimed feature of “the area of standing water” as “the location of standing water” and that neither Elie or Fujimoto disclose or teach the claimed determining that the area of standing water corresponds to one or more of the road surface locations in the map information. 
Examiner respectfully disagrees. The Final Rejection uses “the location” because Fujimoto does not teach an area of standing water. The area of standing water subject matter is addressed by Elie as described above. The teaching of Fujimoto is to address determining the location of an object, like the standing water of Elie, by comparing a detected object with map information to confirm that object’s presence. The combination of Elie and Fujimoto renders obvious the claimed determining, by the one or more processors, that that the area of standing water corresponds to one or more of the road surface locations in the map information because Elie discloses identifying an area of water (Depth map indicating location of standing water – See at least ¶29 and Fig. 4 of Elie) and Fujimoto teaches confirming the presence of detected objects using map information as is well-known and routine in the art (Obstacle detection using comparison with detected object data and map information – See at least ¶51, 56 and Fig. 5 of Fujimoto).
For at least the above reasons, the claimed determining, by the one or more processors, that the area of standing water corresponds to one or more of the road surface locations in the map information is obvious in light of Elie and Fujimoto under 35 U.S.C. 103.
B. Independent claim 13 rejection under 35 U.S.C. 103
The same discussion of claim 1 applies to claim 13.

C. Dependent claim 3 rejection under 35 U.S.C. 103
Appellant argues the cited art of record Elie et al., US 20170293814 A1, and Fujimoto, US 20200079367 A1, hereinafter referred to as Elie, and Fujimoto, respectively, fails to explicitly disclose determining, by the one or more processors, at least one of a length, width or a depth of the area of standing water because Appellant asserts Elie is silent regarding determining any dimensions of the disclosed puddle of water.
Examiner respectfully disagrees. Elie discloses generating a depth map which is representative of spatial relationships of every pixel in an image which is then representative of the spatial relationships of objects within the surroundings of a vehicle (See at least ¶16). Elie discloses detecting water in the generation of a depth map (See at least Fig. 5 of Elie, wherein Step 104 is used to identify the presence of water). Since a depth map by its nature includes the spatial relationships of detected objects, Elie discloses the length, width, or depth (or any other conceivable dimension) of an area of standing water on a pixel-by-pixel basis because of the generation of an enhanced depth map that includes detection of water.
Additionally, Elie explicitly discloses identifying a depth of a puddle (Determine depth of puddle – See at least ¶31), wherein “the area of standing water” is analogous to “the puddle.”
For at least the above reasons, Elie discloses determining, by the one or more processors, at least one of a length, width or a depth of the area of standing water.

D. Dependent claim 4 rejection under 35 U.S.C 103
Appellant argues the cited art of record Elie et al., US 20170293814 A1, and Fujimoto, US 20200079367 A1, hereinafter referred to as Elie, and Fujimoto, respectively, fails to explicitly disclose identifying a starting point and an end point of the puddle of water (i.e., area of standing water).
Examiner respectfully disagrees. Similar to the discussion above with respect to claim 3, Elie discloses generating a depth map which is representative of spatial relationships of every pixel in an image which is then representative of the spatial relationships of objects within the surroundings of a vehicle (See at least ¶16). Because Elie can identify all the pixels of a detected area of water in the generation of the depth map, Elie includes both starting and end points of the area of standing water because the depth map is a three-dimensional representation of the water including “starting points” and “ending points” in the three-dimensional space surrounding a vehicle.
For at least the above reasons, Elie discloses identifying a starting point and an end point of an area of standing water.

E. Dependent claim 5 rejection under 35 U.S.C 103
Appellant argues the cited art of record Elie et al., US 20170293814 A1, and Fujimoto, US 20200079367 A1, hereinafter referred to as Elie, and Fujimoto, respectively, fails to explicitly disclose identifying a starting point and an end point of the puddle of water wherein the length is determined by calculating a distance between the starting point and the end point.
Examiner respectfully disagrees. Similar to the discussion above with respect to claims 3 and 4, Elie discloses generating a depth map which is representative of spatial relationships of every pixel in an image which is then representative of the spatial relationships of objects within the surroundings of a vehicle (See at least ¶16). Because Elie can identify all the pixels of a detected area of water in the generation of the depth map, Elie includes relationships between pixels representative of starting points and end points and any other points in the pixels which includes the claimed length.
For at least the above reasons, Elie discloses identifying a starting point and an end point of the puddle of water wherein the length is determined by calculating a distance between the starting point and the end point.

F. Dependent claim 6 rejection under 35 U.S.C. 103
Appellant argues the cited art of record Elie et al., US 20170293814 A1, and Fujimoto, US 20200079367 A1, hereinafter referred to as Elie, and Fujimoto, respectively, fails to explicitly disclose identifying a pair of points on opposite sides of the area of standing water, wherein the pair of points correspond to locations where received signals are reflected back from an area immediately around the standing water.
Examiner respectfully disagrees. Similar to the discussion above with respect to claims 3-5, Elie discloses generating a depth map which is representative of spatial relationships of every pixel in an image which is then representative of the spatial relationships of objects within the surroundings of a vehicle (See at least ¶16). Elie generates the depth map based on backscatter intensity which is the reflection of signals in a detection area. The detection area includes both the presence of water and the surrounding absence of water which is the dry roadway surface. As discussed above, the detection area is represented on a pixel-by-pixel basis, which are individual points, and is thereby analogous to the claimed identifying a pair of points on opposite sides of the area of standing water, wherein the pair of points correspond to locations where received signals are reflected back from an area immediately around the standing water.
For at least the above reasons, Elie discloses identifying a pair of points on opposite sides of the area of standing water, wherein the pair of points correspond to locations where received signals are reflected back from an area immediately around the standing water.

G. Dependent claim 7 rejection under 35 U.S.C. 103
Appellant argues the cited art of record Elie et al., US 20170293814 A1, and Fujimoto, US 20200079367 A1, hereinafter referred to as Elie, and Fujimoto, respectively, fails to explicitly disclose determining a width of the area of standing water, wherein the width is determined by calculating a distance between the starting point and the end point.
Examiner respectfully disagrees. Similar to the discussion above with respect to claim 6 regarding determining a length, Elie discloses generating a depth map which is representative of spatial relationships of every pixel in an image which is then representative of the spatial relationships of objects within the surroundings of a vehicle (See at least ¶16). Because Elie can identify all the pixels of a detected area of water in the generation of the depth map, Elie includes relationships between pixels representative of starting points and end points and any other points in the pixels which includes the claimed width.
For at least the above reasons, Elie discloses determining a width of the area of standing water, wherein the width is determined by calculating a distance between the starting point and the end point.

H. Dependent claim 8 rejection under 35 U.S.C. 103
Appellant argues the cited art of record Elie et al., US 20170293814 A1, and Fujimoto, US 20200079367 A1, hereinafter referred to as Elie, and Fujimoto, respectively, fails to explicitly disclose determining, based on the map information, a lowest elevation point of a road surface at the area of standing water; determining an elevation of either the starting point or the end point; and determining a depth of the standing water by calculating a distance between the lowest elevation point and the elevation of either the starting point or the end point.
Examiner respectfully disagrees. Similar to the discussion above with respect to claims 3-5, Elie discloses generating a depth map which is representative of spatial relationships of every pixel in an image which is then representative of the spatial relationships of objects within the surroundings of a vehicle within a three-dimensional space (See at least ¶16) which includes a depth based on changes in elevation because the elevation of the roadway surface is included in the a three-dimensional depth map. As previously discussed above with respect to the independent claims, Elie fails to explicitly disclose map information, however, the inclusion of map information is obvious and irrelevant to the determination of depth of water because Elie discloses determining depth based differences in elevation because the three-dimensional depth map of Elie by its nature represents elevations of the detected roadway.

I.  Dependent claim 16 rejection under 35 U.S.C. 103
Appellant argues the cited art of record Elie et al., US 20170293814 A1, and Fujimoto, US 20200079367 A1, hereinafter referred to as Elie, and Fujimoto, respectively, fails to explicitly disclose identify a starting point and an end point of the area of standing water, wherein the starting point and the end point correspond to locations where received signals are reflected back from an area immediately around the area of standing water; and the starting point and the end point are located on opposite sides of the area of standing water.
Examiner respectfully disagrees. Claim 16 is addressed by the above discussion of claim 4 as the claims are nearly identical.

J. Dependent claim 17 rejection under 35 U.S.C. 103
Appellant argues the cited art of record Elie et al., US 20170293814 A1, and Fujimoto, US 20200079367 A1, hereinafter referred to as Elie, and Fujimoto, respectively, fails to explicitly disclose the one or more processors are further configured to determine a length of the area of standing water, wherein the length is determined by calculating a distance between the starting point and the end point.
Examiner respectfully disagrees. Claim 17 is addressed by the above discussion of claim 5 as the claims are nearly identical.

K. Dependent claim 18 rejection under 35 U.S.C. 103
Appellant argues the cited art of record Elie et al., US 20170293814 A1, and Fujimoto, US 20200079367 A1, hereinafter referred to as Elie, and Fujimoto, respectively, fails to explicitly disclose the one or more processors are further configured to identify a pair of points on opposite sides of the area of standing water, wherein the pair of points correspond to locations where received signals are reflected back from an area immediately around the standing water.
Examiner respectfully disagrees. Claim 18 is addressed by the above discussion of claim 6 as the claims are nearly identical.

L. Dependent claim 19 rejection under 35 U.S.C. 103
Appellant argues the cited art of record Elie et al., US 20170293814 A1, and Fujimoto, US 20200079367 A1, hereinafter referred to as Elie, and Fujimoto, respectively, fails to explicitly disclose the one or more processors are further configured to determine a width of the area of standing water, wherein the width is determined by calculating a distance between the pair of points.
Examiner respectfully disagrees. Claim 19 is addressed by the above discussion of claim 7 as the claims are nearly identical.

M. Dependent claims 9-12, 14, and 20 rejection under 35 U.S.C. 103
Examiner notes there are no substantive arguments directed to the subject matter of claims 9-12, 14, and 20.

Therefore, affirmance of the 35 U.S.C. 103 rejections of claims 1, 3-14, and 16-20 is respectfully requested.



(3) Conclusion
For the above reasons, it is believed that the rejections of claims 1, 3-14, and 16-20 under 35 U.S.C. 103 should be sustained.
Respectfully submitted,
/LAIL A KLEINMAN/        	Primary Examiner, Art Unit 3668                                                                                                                                                                                            

Conferees:
/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600

/Fadey S. Jabr/           Supervisory Patent Examiner, Art Unit 3668                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.